Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Claims 7-11 and 24-28 in the reply filed on 11 Apr 2022 is acknowledged.

Claim Status
	Applicant’s response filed 11 Aug 2022 amends claims 7, 10-11, 24, and 27-28; claims 7-11 and 24-28 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7-11 and 24-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lasserre (US 2021/0192798) in view of Hur (US 2021/0407142).
For claim 7, Lassarre discloses a method of decoding point cloud data, the method comprising: 
	determining a first slice identifier (ID) of a first geometry slice ([0128] a frame of reference index may be added to the slice header to signal that all units of the slice are part of the region related to the frame of reference) associated with a frame of the point cloud data ([0022] point cloud data and a local motion vector expressed relative to the frame of reference associated with said one of the regions),
	determining a second slice ID of a second geometry slice associated with the frame of the point cloud data ([0128] “. . .  each slice commencing with a header. In an embodiment of the invention, a frame of reference index may be added to the slice header . . . “); 
	based on the second slice ID being equal to the first slice ID ([0119] For example, in particular regions it can be expected that the majority of PUs will use the same (and therefore most probable) index.), 
	determining the second slice to contain identical content to the first slice ([0134] A syntax element indicating that a current tile should copy the header parameters of a neighbouring tile can reduce the tile signaling overhead. Examiner notes the term “content” does not exclude header parameters of the slice); and 
	decoding the point cloud data based on the first slice ID ([0134] Such a syntax element may indicate the neighbouring tile from which to copy (or be merged with) by way of a direction (eg, prev-x, prev-y, prev-z) that corresponds to a previously decoded tile).
Lassere does not expressly disclose the first slice identifier identifying the first geometry slice; 
Hur teaches the first slice identifier identifying the first geometry slice ([0478] The geometry may have a structure including a geometry slice header and geometry slice data. For example, the TPS including signaling information may include Tile(0). tile_bounding_box_xyz0 and Tile(0)_tile_bounding_box_whd. The geometry may include geom_geom_parameter_set_id, geom_tile_id, geom_slice_id, geomBoxOrigin, geom_box_log 2_scale, geom_max_node_size_log 2, and geom_num_points.). 
It would be obvious to a person with ordinary skill in the art to combine the Hur slice identifier geometry parameter teachings with the slice signaling parameter reduction teachings of Lassere for the predictable improvement of reducing signaling overhead.

	For claim 8, while Lassarre does not, Hur teaches further comprising: 
	determining a slice dimension ([0540] gsh_box_origin_x specifies the x value of the bounding box origin scaled by gsh_box_log 2_scale value. [0541] gsh_box_origin_y specifies the y value of the bounding box origin that scaled by gsh_box_log 2_scale value. [0542] gsh_box_origin_z specifies the z value of the bounding box origin that scaled by gsh_box_log 2_scale value.); 	
	parsing a trisoup node size syntax element indicative of a size of a node coded with trisoup coding mode ([0139] A trisoup mode, in which a specific level of the octree (a level lower than the depth d of the octree) may be determined. Examiner notes the term “size of a node” does not exclude the “size of the level of a node in a tree.” Additionally, Applicant’s Specification [0223] discusses that OctreeDepth indicates node_size. (“MaxGeometryOctreeDepth = gsh_log2_max_nodesize − log2_trisoup_node_size”); and 
	decoding the point cloud data based on the size of the node ([0140] When such a method is used, a geometry reconstruction process may be performed through triangle reconstruction, up-sampling, and voxelization.), 
	wherein a value of the trisoup node size syntax element is constrained to not exceed the slice dimension ([0139] The specified level should be lower than the depth value of the octree to apply the trisoup method. ) ([0483] syntax of specific signaling information will be described with reference to the figures.). It would be obvious to combine Hur’s trisoup mode teachings with the teachings of Lassarre for the predictable benefit of improved efficiency of point cloud data compression.

	For claim 9, while Lassarre does not, Hur teaches further comprising: 
	parsing an attribute slice header syntax element indicative of a number of regions where a delta quantization parameter will be applied ([0505] area_distribution_based_partition_absolute_QP_flag indicates whether the QP value of the block is an absolute value or a relative value (offset, delta).); and 
	decoding the point cloud data based on the number of regions ([0376] Hereinafter, a process of encoding/decoding point cloud data based on blocks will be described with reference to FIGS. 18 to 28.), 
	wherein a value of the attribute slice header syntax element is constrained within a range of 0 to N, where N is a predetermined value ([0556] num_blocks indicates the number of blocks.). It would be obvious to combine Hur’s trisoup mode teachings with the teachings of Lassarre for the same reasons discussed for claim 8.

	For claim 10, while Lassarre does not, Hur teaches further comprising: 
	parsing a geometry slice header syntax element identifying a geometry parameter set (0538] Slice ID (gsh_slice_id): Represents an identifier of a slice header for reference by other syntax elements. The value of gsh_slice_id may have a range of 0 to XX (inclusive) (identifies the slice header for reference by other syntax elements. The value of gsh_slice_id shall be in the range of 0 to XX, inclusive). [0539] gsh_box_log 2_scale specifies the scaling factor of the bounding box origin for the slice), 
	wherein a value of the geometry slice header syntax element is restricted to be in a range of 0 to 15 inclusive (For example, when (x, y, z) is (5, 9, 1), corresponding bit representation is (0101, 1001, 0001). Examiner notes that four bits provides a range from 0 to 15, and 
	wherein the decoding the point cloud data is further based on a geometry parameter set identified by the geometry parameter set identifier ([0536] gsh_geometry_parameter_set_id specifies the value of the gps_geom_parameter_set_id of the active GPS.). It would be obvious to combine Hur’s trisoup mode teachings with the teachings of Lassarre for the same reasons discussed for claim 8.

	For claim 11, while Lassarre does not, Hur teaches further comprising: 
	parsing an attribute slice header syntax element identifying an attribute parameter set ([0076]   the output bitstream may include a geometry bitstream and/or an attribute bitstream. The attributes may include (color) texture information.), 
	wherein a value of the attribute slice header syntax element is restricted to be in a range of 0 to 15 inclusive ([0538] Slice ID (gsh_slice_id): Represents an identifier of a slice header for reference by other syntax elements. The value of gsh_slice_id may have a range of 0 to XX (inclusive) (identifies the slice header for reference by other syntax elements. The value of gsh_slice_id shall be in the range of 0 to XX, inclusive). It would be obvious to select a number XX to conform with coding standards and efficiency), and 
	wherein the decoding the point cloud data is further based on an attribute parameter set identified by the attribute parameter set identifier ([0475] The method/device according to the embodiments may generate and acquire a point cloud bitstream as shown in FIG. 22. For example, a point cloud bitstream including geometry information, attribute information, and/or parameters including metadata for the same may be generated (encoded) and received (decoded) by the transmission device 10000 of FIG. 1,). It would be obvious to combine Hur’s trisoup mode teachings with the teachings of Lassarre for the same reasons discussed for claim 8.

For claims 24-28, Lassarre and Hur disclose the claimed limitations as discussed for corresponding limitations in claims 7-11.

Response to Arguments
Applicant's arguments filed 11 Aug 2022 have been fully considered but they are not persuasive. Applicant’s arguments are addressed in the Claim Rejections - 35 USC § 103 section.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL MIKESKA whose telephone number is (571)272-3917. The examiner can normally be reached M-F: 6a - 2p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEIL R MIKESKA/Primary Examiner, Art Unit 2485